DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2 and 5 have been examined.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 1-2 and 5 are allowed based on the follow reasons:
 	As to claim 1, the prior art fails to disclose or suggest alone or in combination as claimed a vehicle control apparatus configured to perform a stop control for stopping a vehicle at a target stop position to stop, said vehicle control apparatus, comprising:
a processor for executing programs stored in memory including a first executor, a second executor, and a corrector, the processor configured to:
perform, with the first executor, a first stop control as the stop control such that a first vehicle, which is the vehicle, is stopped at a first target stop position, which is the target stop position;
perform, with the second executor, a second stop control as the stop control such that a second vehicle, which is the vehicle, is stopped at a second target stop position, which is the target stop position, after obtaining a difference between the first target stop position and a first actual stop position at which the vehicle is stopped in the first stop control; and
correct, with the corrector, control contents of the second stop control on the basis of the difference, before the second vehicle is stopped at the second target stop position,
wherein said processor further comprises a specific information acquirer, the processor further configured to, with the specific information acquirer, obtain specific information of the first vehicle and specific information on the second vehicle,
wherein said processor is configured to correct, with the corrector, the control contents of the second stop control on the basis of the difference, when the specific information of the first vehicle matches the specific information of the second vehicle, and
wherein the specific information is individual identification information of the vehicle.
The elements contained in claim 5 are substantially similar to elements presented in claim 1, and further including the limitations of “wherein said processor further comprises a parking mode acquirer, the processor configured to, with the parking mode acquirer, obtain parking mode information including information about at least one of a direction of travel when the vehicle is stopped at the target stop position in the stop control and a direction of travel when the vehicle starts to drive from the target stop position after the stop control, and wherein said processor is configured to, with said corrector, correct the control contents of the second stop control on the basis of the difference, when the parking mode information in the first stop matches the parking mode information in the second stop control”.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Kubota (US 2007/0097209 A1) discloses a parking assist apparatus for displaying a parking assist image during repeating of a parking operation, Kubota does not teach the above mentioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-5, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661            
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661